Citation Nr: 1745189	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-03 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial disability rating for a left leg disability (Muscle Group XI) in excess of 0% from April 7, 2003, to March 24, 2016, and in excess of 30% since March 25, 2016.

2. Entitlement to an initial disability rating for a right hand disability in excess of 0% from April 7, 2003, to March 24, 2016, and in excess of 10% since March 25, 2016.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel

INTRODUCTION

The Veteran had honorable active duty service with the United States Army from January 1951 to January 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama denying entitlement to service connection for the claims on appeal.  

In June 2009, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  The record reflects substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (citing Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)).  

In a November 2009 rating decision, service connection was granted for loss of muscle mass of the left calf with altered sensation and assigned a noncompensable (0 percent rating), effective as of April 7, 2003.  Service connection was also granted for decreased range of motion in the fingers of the right hand.  A noncompensable rating was assigned for this disability as of April 7, 2003, as well.  

In a May 2017 rating decision, the RO increased the Veteran's disability evaluation for his loss of muscle mass in the left calf with altered sensation to the left leg to 30 percent, effective as of March 25, 2016.  The Veteran's decreased range of motion in the fingers was also increased to 10 percent, effective as of March 25, 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of an increased rating for a right hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From April 7, 2003, to March 24, 2016, the Veteran's left leg disability did not more nearly approximate the criteria for a compensable rating; thereafter, the Veteran was assigned the highest possible rating (30%) under diagnostic code 5311, and there are no other applicable codes for which a higher rating could be granted. 


CONCLUSION OF LAW

The criteria for an increased disability rating for Muscle Group XI injury is not warranted for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.56, 4.73, Diagnostic Code 5311 (DC) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  When an appellant fails to raise procedural arguments, the Board is not required to search the record and address them.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




II. Increased Ratings

Disability ratings are determined by applying the criteria in 38 C.F.R. §  Part 4, VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Each disability is viewed in relation to its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings are based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings may be assigned when the factual findings show distinct time periods during the appeal period where the service connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A claim is denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Id. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

After reviewing the evidence, the Board finds nothing in the record which would lead to the conclusion that the current evidence is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A. Left Leg Disability 

Throughout the entirety of this appeal, the Veteran's left leg disability has been rated under DC 5311.  DC 5311 addresses injuries to Muscle Group XI.  Muscle Group XI includes the posterior and lateral crural muscles, and muscles of the calf.  
Muscle Group damage is categorized as slight, moderate, moderately severe, or severe.  See 38 C.F.R. §§ 4.55, 4.56, 4.73.  Section 4.56(c) describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 

Under DC 5311, a slight impairment is assigned a 0% rating, a moderate impairment is assigned a 10% rating, a moderately severe impairment is assigned a 20% rating, and a severe impairment is assigned a maximum 30% rating.  Id. § 4.73, DC 5311.  

A "slight disability" of the muscles involves a simple wound of the muscle without debridement or infection.  Id. § 4.56(d)(1).

A "moderate disability" of the muscles involves a through-and-through or deep penetrating wound of a relatively short track by a single bullet or small shell or a shrapnel fragment, and the absence of explosive effect of high-velocity missile and of residuals of debridement or of prolonged infection.  There must be evidence of in-service treatment of the wound.  There must be a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings include entrance and, if present, exit scars which are linear or relatively small, and so situated as to indicate a relatively short track of the missile through the muscle tissue, and signs of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Id. § 4.56(d)(2).

A "moderately severe" disability of the muscles involves a through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There must be evidence in the file showing hospitalization for a prolonged period for treatment of the wound.  There must be a record of consistent complaint of cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  The objective findings include entrance and, if present, exit scars indicating the track of missile through one or more Muscle Groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and tests of strength and endurance compared with sound side must demonstrate positive evidence of impairment.  Id. § 4.56(d)(3).

Finally, a "severe disability" of the muscles involves a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There must be evidence showing hospitalization for a prolonged period for treatment of the wound.  There must also be a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and if present, evidence of inability to keep up with work requirements.  The objective findings include ragged, depressed and adherent scars indicating wide damage to Muscle Groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles swelling and hardening abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of uninjured side indicating severe impairment of function.  Id. § 4.56(d)(4).

Evaluation of muscle injuries is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  Section 4.56 is a totality of the circumstances test; no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006) (citing Robertson v. Brown, 5 Vet. App. 70  (1993)).  

Here, the Veteran's disability was rated as slight (0%) from April 7, 2003, to March 24, 2016, and severe (30%) since March 25, 2016.  The Veteran now seeks a higher rating for both periods.  After a thorough review of the record, the Board finds that an increased rating is not warranted for the periods on appeal, or any portions thereof.  

As an initial matter, the Veteran has been receiving the highest possible rating under DC 5311 since March 25, 2016.  A higher schedular rating is not assignable under DC 5311, and neither the Veteran nor the record has raised the issue of an extraschedular rating.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that the Board is not required to address whether referral for extraschedular consideration is warranted when that issue is not argued or reasonably raised by the record).  Furthermore, the Board finds no other applicable diagnostic codes upon which a higher rating could be granted.  Therefore, a rating in excess of 30% since March 25, 2016, is denied. 

From April 7, 2003, to March 24, 2016, the Veteran's leg injury did not meet the requirements for a compensable rating.  Although the Veteran reported weakness in his left leg, unassociated with the joint, he also denied needing a cane or crutches and denied any impairment with activities of daily living (ADLs).  February 2013 VA Exam 1.  Also, while the Veteran reported experiencing pain about once per day, he stated it did not limit his activities.  Id.  Indeed, he reported walking about 2 miles per day, gardening, and taking care of his horses.  These statements and actions are inconsistent with the cardinal signs and symptoms necessary for a higher rating, see 38 C.F.R. § 4.56(c), and the Veteran has otherwise not provided any other evidence to support such a finding.  Consideration of functional loss due to pain, incoordination, weakness and instability does not alter the Board's finding.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995).  Also, the Veteran does not have any scars associated with the Muscle Group XI injury that are sufficiently symptomatic to warrant a separate disability rating.  38 C.F.R. § 4.118, DC 7803-7805.

For these reasons, the preponderance of the evidence is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provisions are inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 56.  Accordingly, the Veteran's request for an increased rating is denied. 


ORDER

Entitlement to an increased disability rating for a left leg disability (Muscle Group XI) is denied for the entire period on appeal. 


REMAND

Additional development is necessary before the Board can adjudicate the issue of entitlement to an increased rating for the service connected right hand injury.  The Veteran is service connected for painful motion in the fingers of the right hand as residuals of a right hand injury in service.  The Veteran asserted that he sustained a cut across his right hand during service in 1952 while loading a large 105 mm (millimeter) Howitzer artillery gun.  His hand was trapped between the shell and breach of the gun.  He was seen in service and received bandages on his hand, though no stiches were required.  His injury was rated as 0% disabling from April 7, 2003, to March 24, 2016, and has been rated at 10% since March 25, 2016.  He now seeks higher ratings for both periods, or any portion thereof. 

The Board notes that a determination has already been made in this case that the Veteran's service treatment records (STRs) are missing and the Veteran has been apprised of the unavailability of his records.  When service records are unavailable through no fault of the Veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Such circumstances do not, however, lower the legal standard for proving a claim.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran was afforded two VA examinations to help substantiate his claim. During the VA examination on February 13, 2009, the examiner conducted an x-ray of the Veteran's right hand which revealed scapholunate advanced collapse (a progressive form of arthritis of the wrist) and severe basal thumb arthritis.  The examiner went on to diagnose the Veteran with degenerative arthritis of the radiocarpal joint, basal thumb arthritis, and mild radial sensory neuropathy.  The Veteran is not service-connected for the arthritic and neuropathic conditions noted in the February 2009 examination report, and there is no medical opinion of record linking such conditions to the injury from service.  Thus, another medical examination and opinion is necessary to determine whether the aforementioned conditions are related to the in-service hand injury, and, if not, determine the symptoms associated with those disabilities. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination, including all necessary diagnostic, sensory and imaging testing, to determine the nature and severity of his right hand and right wrist conditions, including the degenerative arthritis of the radiocarpal joint, severe basal thumb arthritis, and mild radial sensory neuropathy diagnosed during the VA examination on February 13, 2009.  The examiner should thoroughly review the claims file and should note that review in the report.  The examiner should also clearly set forth the rationale for all opinions expressed.  The examiner should provide the following opinion:

(a) Is it at least as likely as not (50% probability or greater) that any or all of the right hand and/or right wrist conditions diagnosed during the February 2009 VA examination and the present examination, were caused by the Veteran's in-service injury? 

(b) If not, is it at least as likely as not (50% probability or greater) that the painful motion in the Veteran's right hand is due or related to any of the right hand and/or right wrist conditions diagnosed during the February 2009 VA examination, as well as any conditions diagnosed in the present examination?

Particular attention is invited to the February 2009 and March 2016 VA examinations, as well as the Veteran's lay assertions.  Also, the examiner should obtain and discuss, if relevant, the following information: (i) medical history pertaining to the right hand and right wrist, including whether the Veteran was diagnosed with any right hand and/or right wrist conditions prior to the February 2009 examination; and (ii) the Veteran's occupational history, including work related injuries and falls. 

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should fully explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, limits of medical knowledge, etc.).

Also, please note that the United States Court of Appeals for Veterans Claims has held that medical opinions expressed in terms of "may" or "could be" are too speculative to be of probative value.  See, e.g., Warren v. Brown, 6 Vet. App. 4, 6 (1993) (finding physician's statement that the Veteran's psychiatric disorder "could have been" caused by active service was too speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (stating that a medical opinion expressed in terms of "may" also implies "may not," and is too speculative). 

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


